Citation Nr: 1531061	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file was subsequently transferred to the Los Angeles, California RO, which currently has jurisdiction of the case.

In July 2012, the Veteran testified at a video conference hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 

The claims were remanded by the Board in February 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, the directives of the February 2013 remand were not successfully completed.  Accordingly, the Board finds that VA has not substantially complied with the Board's remand with regard to this appeal.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).






The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The documents in Virtual VA and VBMS are mostly duplicative of the documents in the paper claims file, except for argument presented by the Veteran's accredited representative dated in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board remanded these claims in February 2013.  Unfortunately, the Board finds that the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall, at 271.

The Veteran has asserted that he has low back and feet disabilities that are related to his service-connected left knee disability.  The factual background of this case has been sufficiently set out in the Board's February 2013 remand.  

In February 2013, the Board determined that additional development of the evidence was needed concerning the instant claims.  

Review of the record, dated after the Board's February 2013 remand, shows that, inexplicitly, none of the ordered development as taken place.  This inaction was also pointed out by the Veteran's representative in April 2015.  Therefore, in light of the above-cited Stegall violation, in order to afford the Veteran all due process considerations, additional development of the evidence must again be undertaken.  

The Board also observes that a private medical record, dated in January 2013, is of record.  This shows that the reporting internist commented that Veteran's lumbago and bilateral plantar fasciitis could, essentially, be secondarily-related to his service-connected bilateral knee osteoarthritis.  This medical record has not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claims are being remanded, that evidence should be reviewed in any subsequently-issued supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send a development letter to the Veteran, notifying him of the evidence and information necessary to substantiate his claims of service connection for a low back disability and a bilateral foot disability on a direct basis.

2.  Obtain all VA outpatient records pertaining to treatment of the Veteran's low back and feet dated from April 2009.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed low back disabilities and bilateral foot disabilities are either related to his period of service from November 1976 to November 1980, or caused by or aggravated by his service-connected knee disabilities.  If aggravation is found, please state the degree of baseline severity before such aggravation.  If the baseline level of disability cannot be established, the examiner must so state.  The claims folder should be made available to the examiner for review.







The examiner is asked to consider, and comment where necessary, on the following:  service treatment records are negative for any complaints, treatment, or diagnosis of a low back disability or a bilateral foot disability; VA and private treatment records show a diagnosis of lumbago in December 2000, a complaint of foot pain in June 2007, a diagnosis of low back pain in January 2008 and April 2008, a diagnosis of left plantar fasciitis in June 2008, a diagnosis of back strain in July 2008, and a diagnosis of bilateral plantar fasciitis in September 20008 and November 2008; and the Veteran testified to the effect that his low back and bilateral foot problems began "shortly after" his left knee injury in service.

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of low back and bilateral foot disabilities beyond the natural clinical course and character of the conditions due to service-connected disability (bilateral knee disabilities) as contrasted to a temporary worsening of symptoms. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).



All opinions expressed must be supported by complete rationale.

4.  After the above development is completed, adjudicate the claims of entitlement to service connection for a low back disability and a bilateral foot disability, to include as secondary to service-connected left knee disability.  If, in any respect, any benefits sought remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




